Holmes, J.,
dissenting. Because I believe the law fully supports ap-pellees’ affirmative defense and counterclaims, I must dissent.
I
The majority asserts that the trial court erred as a matter of law in submitting to the jury the issue of whether the appellant union made material representations to induce appellees to join the organization, i.e., that appellees must join or lose their jobs. It is contended that the representations at issue were mere “correct statements of federal *240statutory law,” which only omitted United States Supreme Court interpretations. The majority also asserts that appellees had “reason to know” of their true rights because of the availability of the collective bargaining agreement. Finally, it is asserted that any reliance on the part of these complaining workers “was unreasonable.”
The law is quite clear that appellant may impose fines on its members under particular circumstances. See, e.g., NLRB v. Allis-Chalmers Mfg. Co. (1967), 388 U.S. 175. Also, the power of courts to inquire into the amounts of fines imposed by appellant is severely limited as “delving into internal union affairs.” See NLRB v. Boeing Co. (1973), 412 U.S. 67, 74. However, when, as here, the individual workers were coerced into joining appellant’s organization, appellant may not then maintain a lawsuit to collect debts resulting from fines imposed on such workers. Scofield, v. NLRB (1969), 394 U.S. 423. One form of coercion, clearly applicable here, is fraudulent misrepresentation of a material fact which is intended to, and does, result in reliance on that misrepresentation. Fraud in the inducement vitiates the transaction. These principles of state contract law clearly control in the circumstances sub judice. Scofield, swpra, at 426, fn. 3. Therefore, if these workers were fraudulently coerced into joining, then their membership was void ab initio and appellant would not be entitled to the fines at issue. It therefore remains to inquire whether the workers so carried their burden of production as to have a jury consider their defense.
At trial, the workers demonstrated by reliable, believable testimony that both company and appellant’s officials told them that they would be required to join as a condition of employment. The testimony of the appellant’s highest officers, including the president, former president, and former recording secretary, was that they enforced the appellant’s requirement of formal membership as a condition of employment. If true, this violated United States labor law as announced in NLRB v. General Motors Corp. (1963), 373 U.S. 734.
There was testimony that officials actively approached appellees and told them that they could not remain employed at the company if they did not sign membership cards anii formally join the Union. Further, appellees testified that they had never received any copy of the appellant’s rules, laws or constitution; that requests for such were made and not answered; and that there was no regular dissemination of such rules, laws or constitution. Finally, there was no evidence presented by the appellant that these workers ever actually received a copy of the collective bargaining agreement prior to placing their signatures on the membership application cards.
The workers have therefore demonstrated more than enough direct, factual evidence to negate the assertion that there was no misrepresentation by appellant. Since the availability of all documents containing the notice of right to abstain from membership, including the collective bargaining agreement, was a thoroughly controverted factual issue, there *241can be no rational assertion that the trial court improperly submitted the issues of reasonableness of reliance and availability of material knowledge to the jury. Furthermore, “correct statements of federal statutory law” which omit relevant United States Supreme Court holdings on material points are inadequate, as a matter of law. The majority implies that the holdings of the United States Supreme Court are not of equal force with the federal statutes. Such nonsense would ordinarily be ignored were it not used by the majority to trammel the freedoms of these workers granted under relevant federal law and the collective bargaining contract. The jury was therefore fully entitled to believe, as it did, that appellees were fraudulently induced to join appellants’ organization.
II
The more important issue before this court is whether the counterclaims asserted by the workers, i.e., that appellants committed upon them the intentional torts of invasion of privacy and intentional infliction of emotional distress, are in fact precluded by the First Amendment. The majority concludes that “the overwhelming majority of evidence presented to the jury consisted of federally protected speech,” and on that basis, the jury determination to the contrary was overturned. The majority’s conclusory treatment of both the facts and the law renders quite conspicuous the absence,of legal analysis from its opinion. Appellees’ counterclaims were not brought because of delicate sensitivities to speech in the form of mere “name calling.” Instead, this court was squarely presented with actions, the design, intent and result of which were to make these workers’ lives utterly miserable for an extended period of time.
In the case of Linn v. United Plant Guard Workers (1966), 383 U.S. 53, the court noted that intentional tort remedies were applicable where statements were uttered with “ ‘a deliberate intention to falsify’ or ‘a malevolent desire to injure.’ * * * In such case[s], the one issuing such material forfeits his protection under the Act. * * *” Id. at 61.
In Farmer v. United Brotherhood of Carpenters & Joiners (1977), 430 U.S. 290, there existed “a campaign of personal abuse and harassment” to one who disagreed with a particular organizational policy. The issue in that case was whether “outrageous conduct, threats, and intimidation,” much of which was accomplished by the use of mere words, could be the basis for a tort action in the state court. Id. at 293. The court stated at 299-300 that: “Nothing in the federal labor statutes protects or immunizes from state action violence or the threat of violence in a labor dispute * * *. Such actions can be adjudicated without regard to the merits of the underlying labor controversy. Automobile Workers v. Russell [(1958), 356 U.S. 634] * * It was later added at 302 that “there is no federal protection for conduct * * * which is so outrageous that ‘no reasonable man in a civilized society should be expected to endure it.’ * * *” The emergent rule *242from these cases is that claims for intentional injury brought in state court are neither pre-empted by federal law nor barred by the First Amendment. Both Linn and Farmer continue to be relied upon for this very proposition. See Sears, Roebuck & Co. v. Carpenters (1978), 486 U.S. 180, 204; Local 926, Internal!. Union of Operating Engineers v. Jones (1983), 460 U.S. 669, 681, at fn. 11; Bill Johnson’s Restaurants, Inc. v. NLRB (1983), 461 U.S. 731, 742; Belknap, Inc. v. Hale (1983), 463 U.S. 491, 498; Allis-Chalmers Corp. v. Lueck (1985),_U.S._, 85 L. Ed. 2d 206.
Furthermore, Ohio has adopted the same rule in Yeager v. Local Union 20 (1983), 6 Ohio St. 3d 369. The rule is grounded on “the nature of the State’s interest in protecting the health and well-being of its citizens.” Farmer, supra, at 303. The majority has deliberately undermined this interest by today’s decision. Nevertheless, the law could not be clearer that appellees may sue in tort where they are the objects of threats of violence, bodily and emotional harm, and damage to their property.
The majority has intentionally miscast the appellees’ counterclaims, as well as the evidence offered at trial, to constitute nothing more than a veiled attack on freedom of speech. It consequently rushes to apply the overly broad dicta contained in Old Dominion Branch No. 196 v. Austin (1974), 418 U.S. 264. That case is twisted to represent the absurd notion that “state tort actions simply cannot be founded upon use of language * * * such as the epithet ‘scab.’ * *'*” However, Old Dominion in fact stands for the quite narrow proposition that: “The Linn Court explicitly adopted the standards of New York Times Co. v. Sullivan, 376 U.S. 254 (1964), * * as the standards applicable to defamatory publications, i.e., falsehoods which injure one’s reputation. Old Dominion, supra,s at 281.
Nothing could be plainer than the legal theories which frame ap-pellees’ counterclaims. There is no mention of libel or slander. They claim that appellants committed the tort of either intentional infliction of emotional distress or invasion of privacy. What is therefore absolutely irrelevant is the meaning of the term “scab,” or its permissive use within a labor context under the First Amendment. See Linn, supra,' at 60-61. What instead becomes the focus of analysis is the conduct of appellants toward appellees. Consequently, it must be inquired whether the evidence presented below exceeded the bounds “of verbal abuse [which] constituted the mere use of the epithet ‘scab’ ” or was instead evidence of acts so outrageous that no reasonable man in a civilized society should be expected to endure them.
Evidence at trial demonstrated an organized punishment of dissenting workers which was utterly vicious in its manifestations. There was direct evidence that some of the appellant’s officers cursed, screamed and acted in a threatening manner toward two of the appellees, a husband and wife, at a public restaurant. The couple’s departure was purposely blocked by these appellants and, in an apparent attempt at provocation, they loudly referred to the wife as a “bitch.” Several of appellant’s officers continual*243ly ran their automobiles onto the sidewalk at one of the appellees, in mock attempts to run him down. A union officer threatened to strike one of the appellees with a large metal gear.
As often as three times a day, appellants led groups to shout at ap-pellees while appellees were attempting to operate their machinery and perform on-the-job functions. These activities were conducted on company property and during working hours. There was testimony that appellant’s officer claimed responsibility for having one appellee fired by intentionally damaging the machine he operated while he was on a coffee break. There was also testimony offered that threats of physical violence were regularly made to appellees.
While no one individual was actually apprehended performing the numerous tire-slashings, window-smashings, and other incidents of property damage, there was ample circumstantial evidence offered to infer that appellants, in fact, were directly responsible. On one of the occasions when nails were strewn all over an appellee’s driveway, there was also prominently displayed a sign with the word “scab” thereon. This use of the word “scab” was evidence that the workers were being punished for activities disapproved by appellants. There was testimony that appellants knew of and approved of the tire slashings, window breakings and other property damage. A worker’s parents received a threatening letter promising accidents unless he complied with appellants’ mandate. One of the appellant’s officers threatened that “[f]ar worse things are going to happen to you.” It seems apparent that there was fully sufficient evidence to support the trial court’s decision to send the tort issue to the jury as well as to support the jury’s finding that appellants were liable for the injuries caused.
The majority appears to be blinded by the context of the activities in question. Certainly, the average factory worker would be dumbfounded to discover that he, like appellees herein, “must be required to endure” the acts of terrorism described above, which the majority characterizes as “the use of language which enjoys federal protection.” Far from an exercise of First Amendment rights, what occurred was in fact a purging of dissenters in violation of their First Amendment and other constitutional rights.
Accordingly, I would affirm the judgment of the court of appeals.